Application by the *944appellant for a writ of error corara nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 1, 2007 (People v Lawson, 40 AD3d 657 [2007]), affirming a judgment of the County Court, Westchester County, rendered December 8, 2005.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Leventhal, Sgroi and Maltese, JJ., concur.